Peters, EJ.
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered October 12, 2010, convicting defendant upon her plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree and was sentenced, in accordance with the plea agreement, to 372 years in prison followed by five years of postrelease supervision. Defendant appeals.
Defendant’s contention that she was denied the effective assistance of counsel given counsel’s failure to request a Mapp hearing is unpreserved for our review inasmuch as the record before us does not indicate that defendant moved to withdraw her plea or vacate the judgment of conviction (see People v Shiels, 93 AD3d 992 [2012]; People v Campbell, 81 AD3d 1184, 1185 [2011]). Defendant’s further claim that the sentence imposed was harsh and excessive is without merit, as County Court imposed the minimum legally permissible sentence for burglary in the second degree (see Penal Law § 70.02 [3] [b]).
Rose, Spain, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.